DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 08/16/2021 is acknowledged.  
The traversal is on the grounds that Species C and D are not mutually exclusive with Species F-H. Further, the traversal is further on the grounds that there is not a serious search burden between the species. This traversal has been considered and is found to be persuasive. 
The restriction requirement has been lifted.

Claim Status
Claims 1-13 have been amended.
Claims 14-20 have been added; support can be found in the original instant specification at [0019], and [0034]. 
Claims 1-20 are currently pending and have been examined on the merits in this office action.

Specification
The disclosure is objected to because of the following informalities:
[0036] states “chip holders 17” when the claims state “clip holders”.  


Claim Interpretation
Claim 2 recites “wherein one of”.
The recitation of “wherein one of” is interpreted to mean that a single choice can be made from the recited options.

Claim 3 and 12 recite “wherein at least one of”.
The recitation of “wherein at least one of” is interpreted to mean that a choice can be made from one or more of the recited options.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

However, the specification draws the claimed clip holder to be reference character 17 in the drawings, which is the clipping structure, not the entire cooling element’s frame including the clipping structure. 
When looking at Figs. 3-4, the at least one first fluid connection (13a and 13b) are located on the frame (8) of the cooling element (7) whereas the at least one second fluid connection (14a and 14b) are located on the at least one fluid guide tube. 
Claim 4 states “…the at least one first fluid connection is secured to the at least one second fluid connection…”.
From the specification and figure’s description, the “clip holders 17” are only the clips that hold the fluid guide tube in place as the at least one second fluid connections on the fluid guide tube are connected into the at least one first fluid connections in the cooling element’s frame. Therefore, the clip holder would not include the at least one second fluid connection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 20150104683 A1) in view of Kimoto et al (US 6278259 B1).
Regarding claim 1, Lundstrom discloses an accumulator arrangement for a hybrid or electric vehicle ([0001]), comprising: a plurality of battery cells (battery cell 2 in Figs. 2-3) respectively having a plurality of bearing surfaces disposed opposite one another; the plurality of battery cells facing one another with the plurality of bearing surfaces and stacked in a stacking direction to form at least one battery block (“exemplified battery pack 1 comprises a plurality of repeating battery pack units 10”, Figs. 1-3, [0048]-[0049]). 
Lundstrom discloses at least one cooling device including a plurality of cooling elements (plurality of cooling plates 4 in Figs. 1-3 that are within the plurality of pack units) through which a cooling fluid is flowable for the at least one battery block ([0070]); a respective cooling element (a single one of the plurality cooling plates 4 in Figs. 1-3) of the plurality of cooling elements is arranged between adjacent battery cells of the plurality of battery cells and clamped there in the at least one battery block (Due to the battery pack units being repeating, a cooling plate, for example, taken from the middle of the battery pack, is between adjacent battery cells from adjacent battery pack units; Further, “Each battery pack unit 10 also comprises an elastic sealing frame 8 extending along the edge 2c of the cell 2 that holds the cell 2 in place inside a peripheral region of the cooling plate 4” [0049], therefore, since the battery cell and the cooling plate are attached together by ways of the elastic sealing frame, they can be considered clamped in the at least one battery pack unit).
Lundstrom discloses the at least one cooling device further including at least one fluid guide tube (cooling medium discharge 15 and cooling medium supply 16 in Fig. 5) having at 
Lundstrom discloses a circuit carry sheet between one cooling plate of one battery block and a battery cell of an adjacent battery block (see Figs. 2-3). While Lundstrom discloses the circuit carry sheet is substantially the same size as the battery pack ([0063]), it would have been obvious to one of ordinary skill in the art to change the form of the circuit so that part of the battery cell surface in which the circuit carry sheet sits upon could be exposed in order to abut/touch the adjacent cooling plate in order to predictability cool the battery cell on both bearing surfaces. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Therefore modified Lundstrom discloses the respective cooling element abutting against a bearing surface of each of the adjacent battery cells facilitating a transfer of heat.
However, Lundstrom does not disclose the at least one fluid guide tube includes at least one deformable adaptation area, that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube.
Kimoto teaches an expandable bellows (drawn to the claimed adaption area, 22 in Figs. 2-6) formed between respective discharge outlet connecting sections, so that any change in the interval between the discharge outlets of respective safety vents, due to swelling of  battery modules, can be absorbed (C4 / L35-40). Kimoto teaches this can avoiding the risk that seals 
It would have been obvious to use the teaching of Kimoto within the accumulator of modified Lundstrom and provided the at least one fluid guide tube at least one deformable adaptation area, such as the expandable bellows as taught by Eriji, that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube. This modification would be made with the expectation that in the case of a swelling of the unit cells, the deformation adaption area of the fluid guide tubes would be able to deform to absorb the swelling and avoid a possible broken seal and leaking cooling fluid.

Regarding claim 2, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. Lundstrom further discloses the at least one fluid guide tube includes a plurality of fluid guide tubes, the plurality of fluid guide tubes including a first fluid guide tube (cooling medium supply 16) and a second fluid guide tube (cooling medium discharge 15), the first fluid guide tube including a first fluid guide duct (hollow inside through which cooling medium flows in cooling medium supply 16), configured as a fluid distribution duct for distributing the cooling fluid into the respective cooling element (by ways of connection pipe 18), and the second fluid guide tube including a second fluid guide duct (hollow inside through which cooling medium flows in cooling medium discharge 15) configured as a fluid collecting duct for collecting the cooling fluid from the respective cooling elements (by ways of connection pipe 17, [0070]). 

claim 3, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. Modified Lundstrom discloses the at least one adaptation area is defined by a wall, which is folded in a bellows-like manner, of the at least one fluid guide tube (as taught in by the expandable bellows of Kimoto).

Regarding claim 4, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. Lundstrom further discloses the respective cooling element includes at least one first fluid connection (inlet 43 and outlet 42 in Fig. 3), and the at least one fluid guide tube includes at least one second fluid connection (connection pipes 17, 18 in Fig. 6) for the respective cooling element; and the at least one first fluid connection is secured to the at least one second fluid connection in at least one of a form-fitting manner, a material-bonded manner, and a force-fitting manner to be fluid-tight to an outside such that the cooling fluid is flowable therethrough (“Connection pipes 17, 18, in this example bent connection pipes, form connections between the inlet/outlet 43/42 and the cooling medium supply/discharge 16/17. A suitable cooling medium is water….An important thing is that all connections are leak-proof and to simplify manufacturing it should be easy to make the connections leak-proof. In this case sealing is made by welding or using adhesives.” [0070]-[0071]).

Regarding claim 6, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. While modified Lundstrom does not disclose wherein: the at least one adaptation area includes a plurality of adaptation areas and the at least one fluid guide tube includes a plurality of tube segments assigned to the plurality of cooling elements and through which the cooling fluid is flowable, each of the plurality of tube segments including a respective adaptation In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Further, Lundstrom discloses “an important thing is that all connections are leak-proof and to simplify manufacturing it should be easy to make the connections leak-proof. In this case sealing is made by welding or using adhesives,” therefore, one of ordinary skill in the art would provide the plurality of tube segments to be secured to one another in at least one of a form-fitting manner, a material- bonded manner, and a force-fitting manner, and define the at least one fluid guide tube, with the expectation this would prevent leakage of the cooling medium. 

claim 8, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. Modified Lundstrom discloses wherein: each of the plurality of tube segments includes a connecting part (connection pipes 17, 18 in Fig. 6) and at least one intermediate part (the part of the tube segment where the adaption area is located in each of the tube segments), each of the plurality of tube segments is fluidically connected to an associated cooling element of the plurality of cooling elements via the connecting part ([0070]), and the respective adaptation area is disposed in the at least one intermediate part (as the intermediate part is drawn to the part of the tube segment where the adaption area is located in each of the tube segments).
While Lundstrom does not explicitly disclose the at least one intermediate part and the connecting part are secured to one another in at least one of a form-fitting manner, a material-bonded manner, and a force-fitting manner, and define the respective tube segment, Lundstrom does disclose “an important thing is that all connections are leak-proof and to simplify manufacturing it should be easy to make the connections leak-proof. In this case sealing is made by welding or using adhesives” ([0071]), therefore, one of ordinary skill in the art would the at least one intermediate part and the connecting part to be secured to one another in at least one of a form-fitting manner, a material- bonded manner, and a force-fitting manner, and define the at least one fluid guide tube, with the expectation this would prevent leakage of the cooling medium.

Regarding claim 9, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. While modified Lundstrom does not explicitly disclose the at least one fluid guide tube includes a plurality of tube segments assigned to the plurality of cooling elements and 
 It would have been obvious to one of ordinary skill in the art to separate the at least one fluid guide tube structure of modified Lundstrom to provide a plurality of tube segments assigned to the plurality of cooling elements and through which the cooling fluid is flowable, in order to, for example, allow easier maintenance in-between sections of the fluid guide tube attached to neighboring cooling elements.
 Further, it would have been obvious to one of ordinary skill in the art to duplicate the at least one adaptation area of modified Lundstrom to provide the at least one adaptation area includes a plurality of adaptation areas and each of the plurality of tube segments including a respective adaptation area, in order to, for example, allow any swelling between any two battery cells in which the tube segment may correspond to be absorbed. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Lundstrom discloses “an important thing is that all connections are leak-proof and to simplify manufacturing it should be easy to make the connections leak-proof. In this case sealing is made by welding or using adhesives,” ([0071]), therefore, one of ordinary skill in the art would understand the plurality of tube segments would need to be secured to one another. 
Furthermore one of ordinary skill in the art would necessarily choose to place the plurality of adaptation areas to be each disposed between two adjacent tube segments of the plurality of tube segments, in order to in order to, for example, allow any swelling between any two battery cells in which the tube segment may correspond to be absorbed, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 10, modified Lundstrom discloses all of the limitations of claim 6 as set forth above. Lundstrom further discloses the cooling element includes an inlet and outlet (43 and 42 in Fig 3) and the connecting pipes (17 and 18 in Fig. 6) attached to the at least one fluid guide tube including a plurality of tube segments in order to allow cooling medium to flow from the at least one fluid guide tube including a plurality of tube segments to the cooling element ([0070]). Since the inlet, outlet, connecting pipes, and tube segments are all connected, they can be considered integrally arranged as they are all joined together. Therefore, modified Lundstrom discloses wherein the plurality of tube segments are integrally arranged on the plurality of cooling elements.

claim 11, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. Modified Lundstrom discloses wherein: the respective cooling element is defined by a frame and a plurality of separating foils secured to the frame on both sides, the frame and the plurality of separating foils delimit a cooling interior (shown in annotated Lundstrom Fig. 3 below), through which the cooling fluid is flowable ([0070]), and abut on the bearing surfaces of each of the adjacent battery cells to transfer heat; and the at least one fluid guide duct is fluidically connected to the cooling interior via the frame (through inlet and outlet 42, 43 which are connected to the frame).

    PNG
    media_image1.png
    408
    451
    media_image1.png
    Greyscale

Annotated Lundstrom Fig. 3

Regarding claim 13, modified Lundstrom discloses all of the limitations of claim 11 as set forth above. Modified Lundstrom discloses a fluid guide structure (internal cooling channel 

Regarding claim 14, Lundstrom discloses an accumulator arrangement for a hybrid or electric vehicle ([0001]), comprising: a plurality of battery cells (battery cell 2 in Figs. 2-3) respectively having a plurality of bearing surfaces disposed opposite one another; the plurality of battery cells facing one another with the plurality of bearing surfaces and stacked in a stacking direction to form at least one battery block (“exemplified battery pack 1 comprises a plurality of repeating battery pack units 10”, Figs. 1-3, [0048]-[0049]). 
Lundstrom discloses at least one cooling device including a plurality of cooling elements (plurality of cooling plates 4 in Figs. 1-3 that are within the plurality of pack units) through which a cooling fluid is flowable for the at least one battery block ([0070]); a respective cooling element (a single one of the plurality cooling plates 4 in Figs. 1-3) of the plurality of cooling elements is arranged between adjacent battery cells of the plurality of battery cells and clamped there in the at least one battery block (Due to the battery pack units being repeating, a cooling plate, for example, taken from the middle of the battery pack, is between adjacent battery cells from adjacent battery pack units; Further, “Each battery pack unit 10 also comprises an elastic sealing frame 8 extending along the edge 2c of the cell 2 that holds the cell 2 in place inside a 
Lundstrom discloses the at least one cooling device further including at least one fluid guide tube (cooling medium discharge 15 and cooling medium supply 16 in Fig. 5) having at least one fluid guide duct (hollow inside through which cooling medium flows in cooling medium discharge 15 and cooling medium supply 16) through which the cooling fluid is flowable at least one of into and out of the respective cooling element ([0070]); and wherein the at least one fluid guide tube is aligned in the stacking direction (see Figs. 1 and 5).
Lundstrom discloses wherein: the respective cooling element is defined by a frame and a plurality of separating foils secured to the frame on both sides, the frame and the plurality of separating foils delimit a cooling interior (shown in annotated Lundstrom Fig. 3 above), through which the cooling fluid is flowable ([0070]).
Lundstrom discloses a circuit carry sheet between one cooling plate of one battery block and a battery cell of an adjacent battery block (see Figs. 2-3). While Lundstrom discloses the circuit carry sheet is substantially the same size as the battery pack ([0063]), it would have been obvious to one of ordinary skill in the art to change the form of the circuit so that part of the battery cell surface in which the circuit carry sheet sits upon could be exposed in order to abut/touch the adjacent cooling plate in order to predictability cool the battery cell on both bearing surfaces. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Therefore modified Lundstrom discloses the respective cooling element abutting against a bearing surface of each of the adjacent battery cells facilitating a transfer of heat.

Kimoto teaches an expandable bellows (drawn to the claimed adaption area, 22 in Figs. 2-6) formed between respective discharge outlet connecting sections, so that any change in the interval between the discharge outlets of respective safety vents, due to swelling of  battery modules, can be absorbed (C4 / L35-40). Kimoto teaches this can avoiding the risk that seals therebetween may become incomplete, and hence reliably preventing leakage of a gas (C7 / L20-31).
It would have been obvious to use the teaching of Kimoto within the accumulator of modified Lundstrom and provided the at least one fluid guide tube at least one deformable adaptation area, such as the expandable bellows as taught by Eriji, that, via deformation, compensates at least one of an expansion and a compression of the at least one battery block in the stacking direction in the at least one fluid guide tube. This modification would be made with the expectation that in the case of a swelling of the unit cells, the deformation adaption area of the fluid guide tubes would be able to deform to absorb the swelling and avoid a possible broken seal and leaking cooling fluid.

Regarding claim 15, modified Lundstrom discloses all of the limitations of claim 1 as set forth above. Modified Lundstrom further discloses the at least one fluid guide tube includes a plurality of fluid guide tubes (cooling medium supply 16 and cooling medium discharge 15), the plurality of fluid guide tubes including a first fluid guide tube (cooling medium supply 16) and a 

Regarding claim 16, modified Lundstrom discloses all of the limitations of claim 14 as set forth above. Modified Lundstrom discloses wherein: the at least one fluid guide duct includes a plurality of fluid guide ducts (hollow insides through which cooling medium flows in cooling medium discharge 15 and cooling medium supply 16), the plurality of fluid guide ducts including a first fluid guide duct (hollow inside through which cooling medium flows in cooling medium supply 16) and a second fluid guide duct (hollow inside through which cooling medium flows in cooling medium discharge 15), the first fluid guide duct configured as a fluid distribution duct for distributing the cooling fluid into the respective cooling element (by ways of connection pipe 18), and the second fluid guide duct configured as a fluid collecting duct for collecting the cooling fluid from the respective cooling element (by ways of connection pipe 17, [0070]).

Regarding claim 17, modified Lundstrom discloses all of the limitations of claim 14 as set forth above. Modified Lundstrom discloses the at least one adaptation area is defined by a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 20150104683 A1) in view of Kimoto et al (US 6278259 B1) as applied to claim 4,  further in view of Dudley et al (US 20180123191 A1).
Regarding claim 5, modified Lundstrom discloses all of the limitations of claim 4 as set forth above. Modified Lundstrom does not disclose the accumulator arrangement further comprises a clip holder configured to receive the at least one fluid guide tube in a force-fitting manner, wherein the clip holder includes the at least one second fluid connection and is
Dudley teaches a metallic endplate with brackets (1500, 1502, 2500, 2502 in Fig. 6, the brackets being drawn to the claimed clip holder) that hold a conduit (102 in Fig. 6, [0079]-[0080]; one of ordinary skill in the art would recognize that the conduit is held in place in a force-fitting manner by first and second finger portions 1510, 1512, 2510, 2512 in Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Pinon within the accumulator arrangement of modified Lundstrom and provided a clip holder, such as the brackets of Pinon, configured to receive the at least one fluid guide tube in a forcefitting manner disposed on the respective cooling element with the expectation this modification would allow the at least one fluid guide tube to be held by the cooling element. 
Furthermore one of ordinary skill in the art would necessarily choose the clip holder to be disposed on the respective cooling element around the at least one first fluid connection, in order 
Modified Lundstrom discloses the at least one first fluid connection is secured to the at least one second fluid connection in at least one of a form-fitting manner, a material-bonded manner, and a force-fitting manner to be fluid-tight to an outside such that the cooling fluid is flowable therethrough, and the clip holder is disposed on the respective cooling element around the at least one first fluid connection. One of ordinary skill in the art would understand that “the clip holder includes the at least one second fluid connection” by way of the at least one first fluid connection in which the clip holder is disposed around being secured to the at least one second fluid connection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 20150104683 A1) in view of Kimoto et al (US 6278259 B1) as applied to claim 6,  further in view of Fees et al (US 20140093766 A1).
Regarding claim 7, modified Lundstrom discloses all of the limitations of claim 6 as set forth above. Modified Lundstrom However, modified Lundstrom fails to disclose wherein the respective adaptation area of each of the plurality of tube segments is composed of an elastically deformable plastic.

Therefore, it would have been obvious to one of ordinary skill in the art to use a non-destructive, deformable, especially elastic plastic, as taught by Fees, in order to provide wherein the respective adaptation area of each of the plurality of tube segments are composed of an elastically deformable plastic with the expectation that when the fluid guide tube is exposed to a force, the risk of damage to the at least one adaption area is especially slight. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 20150104683 A1) in view of Kimoto et al (US 6278259 B1) as applied to claim 1,  further in view of Schmid et al (US 20140090810 A1).
Regarding claim 12, modified Lundstrom discloses all of the limitations of claim 11 as set forth above. Modified Lundstrom does not discloses at least one of the plurality of separating foils includes at least one plastic layer. 
Schmid teaches to produce a cooling body through which a fluid flows, it is known to connect a stamped metal sheet to a planar metal sheet such that the fluid can flow through the cavity formed by the two metal sheets, and, for the purposes of electrical insulation, the metal sheets, after being connected, are laminated with a plastics foil ([0010]).
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 20150104683 A1) in view of Kimoto et al (US 6278259 B1) as applied to claim 14,  further in view of Ozawa et al (US 20200152932 A1).
Regarding claim 18-20, modified Lundstrom discloses all of the limitations of claim 14 as set forth above. Modified Lundstrom does not disclose wherein at least one of the plurality of separating foils includes at least one plastic layer and at least one vapor-deposited metal layer, wherein the at least one vapor-deposited metal layer is composed of aluminum, or wherein at least one of the plurality of separating foils includes a plurality of plastic layers composed of different plastics.
Ozawa teaches a battery cell includes an outer packaging film ([0045]). Ozawa teaches a laminate film formed in a multi-layer structure which has an intermediate layer of an aluminum vapor-deposited film or the like placed between a thermally fusible layer made of polypropylene or the like and a protective layer made of PET or the like can be used as the outer packaging film ([0046]). Ozawa teaches because the outer packaging film has electrical insulation, it can reliably prevent electrical influences from the outside ([0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729